Appeal from an order of the County Court of St. Lawrence County (Duskas, J.), entered April 14, 1983, which granted plaintiff’s motion for summary judgment directing defendant to surrender possession of certain premises located in the Town of Potsdam. At issue is the construction of a residential lease. The lease, prepared by plaintiff’s deceased lessor without the aid of counsel, provides for the rental of a one-family ranch house to defendant, the lessor’s friend and companion, at a monthly rental of $100. Although the lease declares it is to commence May 1,1977, the duration of the term is unstated. It does state, however, that “Lou Gerrish has the privilege of termination [sic] this agreement at a date of his own choice”. Defendant maintains this language bestows upon him a lease for life or until he elects to surrender the premises and that Special Term erred in concluding that a month-to-month tenancy had been created. Since a lease for so long as the lessee shall please is said to be a lease at the will of both the lessor and the lessee (Western Transp. Co. v Lansing, 49 NY 499, 508), a month-to-month tenancy was indeed created and that tenancy was terminable upon the death of the lessor {Lepsch v Lepsch, 275 App Div 412,414). Order affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.